Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a second power module configured to receive electric power” in claim 1,
“a relay device configured to perform a switchover operation that selectively switches between a connection and a non-connection” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Para.[0084] discloses “the second power module (PM2) may be a 2-terminal-type power module including fifth and sixth connection terminals (CP5, and CP6), and may be male-female coupled to the first power module (PM1).”
The term “second power module” is interpreted to be fifth and sixth connection terminals (CP5, and CP6).

Para.[0066] discloses “The relay part may also be referred to as a relay device. In FIG. 9, the relay device may include a first relay RL1 and a second relay RL2.”
The term “relay device” is interpreted to be a first relay and a second relay.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative David C. Oren on 9/7/2022.

The application has been amended as follows: 
1. (Currently Amended) An electric pot, comprising:
	a supporter that includes a first power module provided at an upper end of the supporter, the first power module configured to receive electric power from a power supply, the first power module includes a first set of terminals and a second set of terminals; and
	a pot main body that includes:
		a second power module configured to receive electric power via an electric connection with the first set of terminals of the first power module,
		a heater configured to provide heat via an electric connection with the second set of terminals of the first power module, and
		a magnetic field generator to generate a magnetic field based on electric power received at the second power module, and
	wherein the supporter further includes:
		a relay device configured to perform a switchover operation that selectively switches between a connection and a non-connection between the power supply and the second set of terminals of the first power module,
		a magnetism detection sensor configured to detect magnitude of the magnetic field generated by the magnetic field generator, and the magnetism detection sensor is to provide a voltage based on the detected magnitude of the magnetic field, and
		a comparator configured to compare the voltage from the magnetism detection sensor with a predetermined reference voltage, and to control [[a]] the switchover operation of the relay device based on a result of the comparison.

2. (Currently Amended) The electric pot of claim 1, wherein
	the supporter further includes:
		a switched mode power supply (SMPS) configured to receive alternating current power from the power supply and to convert the alternating current power into direct current power, and
		a first voltage regulator configured to control the direct current power from the SMPS to a predetermined first voltage, and
	the pot main body further includes:
		a buck converter connected to the second power module to receive electric power from the second power module,
		a second voltage regulator configured to control magnitude of a voltage from the buck converter to a predetermined second voltage,
		a switch configured to switch between an electrical connection and an electrical disconnection between the second power module and the magnetic field generator, and
		a controller configured to receive the voltage from the second voltage regulator and to control operations of the switch.

20. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-19 are indicated.
Reference Howitt (US 2013/0016462) is the closest prior art. Howitt teaches an electric pot (liquid heating vessel; see figs.1-2), comprising: 

    PNG
    media_image1.png
    570
    486
    media_image1.png
    Greyscale

a supporter (base part 4) that includes a first power module (the portion 14 of connector 6 that provide on the baser part 4; figures 2-3) provided at an upper end of the supporter (See para.[0063] “Electrical connection between the vessel 2 and the base 4 is provided by a 360° cordless connector, designated generally by the numeral 6, which allows the vessel part 2 to be placed on the power base 4 in electrical connection thereto and to operate regardless of its relative angular orientation. The connector 6 may comprise a 5-pole cordless connection system such as the P76 available from Strix Limited. “), the first power module (the portion of connector 6 that provide on the baser part 4) to receive electric power from a power supply (power supplies +Vcc and −Vcc), the first power module (the portion of connector 6 that provide on the baser part 4; figures 2-3) includes a first set of terminals and a second set of terminals (See figs.1-3, connecter 14 includes a plurality of terminals.); and
a pot main body (vessel part 2) that includes: 
a second power module (the portion of connector 6 that provide on the vessel part 2) to receive electric power based on an electric connection with the first set of terminals (first set of terminals; see the annotation of fig.3) of the first power module, 
a heater (heater 10) to provide heat based on an electric connection with the second set of terminals (second set of terminals; see the annotation of fig.3) of the first power module, and 
 wherein the supporter further includes: 
a relay device (relay 24; fig.8a) that selectively switches between a connection and a non-connection between the power supply and the second set of terminals of the first power module (see para.[0082] “In the control circuit 16″ there are two switches provided in parallel for controlling the supply of power to the appliance through the live and neutral poles of the connector, namely a triac 22 and a relay 24.”). 

    PNG
    media_image2.png
    444
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    464
    653
    media_image3.png
    Greyscale

Howitt does not teach or suggest the limitation of the pot body including a magnetic field generator to generate a magnetic field based on electric power received at the second power module, and the supporter further includes: a magnetism detection sensor that detects magnitude of the magnetic field generated by the magnetic field generator, and the magnetism detection sensor is to provide a voltage based on the detected magnitude of the magnetic field, and a comparator configured to compare the voltage from the magnetism detection sensor with a predetermined reference voltage, and to control a switchover operation of the relay device based on a result of the comparison.
In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to meet all limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761